DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 07/14/22 is acknowledged and papers submitted have been placed in the records.

Terminal Disclaimer
The terminal disclaimer filed on 07/14/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10957613 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-13, the closest prior art (see references cited on IDS, especially Sato ‘215) discloses  semiconductor module comprising: a base 7 made of a metal (figs. 1-4, [0035]); an insulating frame 3 provided on a peripheral edge portion of the base; and a semiconductor chip 13 mounted on the base in a space surrounded by the frame, wherein the frame is fixed to the base by a bonding material 10, the frame has concave portions 6a in a surface thereof which faces the base, the concave portions being formed in an inner portion of the frame which is a corner portion on a side of the space or an outer portion of the frame which is a corner portion on a side opposite to the inner portion, as recited in independent claim 1. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor module wherein the bonding material contains silver, and the concave portions in the outer portion or the inner portion are filled with a protective material.
Re claim 14, the closest prior art (see references cited on IDS, especially Sato ‘215) discloses  semiconductor device container comprising: a base 7 made of a metal (figs. 1-4, [0035]); and an insulating frame 3 provided on a peripheral edge portion of the base, wherein the frame is fixed to the base by a bonding material 10, the frame surrounds a space, the frame has concave portions 6a in a surface thereof which faces the base, the concave portions being formed in an inner portion of the frame which is a corner portion on a side of the space or an outer portion of the frame which is a corner portion on a side opposite to the inner portion. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor device container wherein the bonding material contains silver, and the concave portions in the outer portion or the inner portion are filled with a protective material.


Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899